CONFESSION OF ERROR

PER CURIAM.
The state confesses error in the trial court’s denial of the defendant’s motion to correct an illegal sentence dated June 27, 1994. As the state correctly concedes, the trial court erred by increasing the defendant’s sentence in Count II from fifteen years concurrent to the other counts, to seven years consecutive to Count I. See Seago v. State, 627 So.2d 1316 (Fla. 2d DCA 1993); Lane v. State, 627 So.2d 556 (Fla. 2d DCA 1993).
Accordingly, we reverse the consecutive sentence of seven years in Count II, with directions to the trial court to reinstate the defendant’s original sentence of fifteen years concurrent to the other counts.
Reversed and remanded with directions.